Citation Nr: 1308204	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a temporary total rating based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence.

(The issues of entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Mercy Mt. Shasta on March 11, 2002 and November 27, 2002, and for treatment at the New Mexico Heart Institute on June 1, 2004, will be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1983.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for a temporary total rating based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a temporary total rating based on total abdominal hysterectomy with left salpingo-oophorectomy and right ovary atrophy requiring a period of convalescence under 38 C.F.R. § 4.30.  The Veteran was admitted for total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis on September 13, 1990, at Tripler Army Hospital.  In a December 2006 rating decision, the RO granted service connection for total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis, effective March 21, 1995, the date the claim for service connection was received.  A claim for a total temporary rating was not received by VA until February 2, 2007. 

In her December 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran contended that the December 2006 rating decision contained clear and unmistakable error (CUE).  She asserted that the March 21, 1995, effective date for the grant of service connection was incorrect.  She essentially argued that she attempted to secure copies of her medical records prior to 2006 and that VA did not meet its duties to notify and assist her in obtaining evidence (and with her claim in general).     

An unappealed decision by the RO is final in the absence of CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012).  As such, the Veteran's challenge to the December 2006 rating decision is inextricably intertwined with her claim for temporary total rating based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence because finality presumes the absence of CUE, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's claim until the RO adjudicates, in the first instance, her CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402 -03 (2004). 

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's claim of CUE in the December 2006 rating decision. 

2.  Thereafter, readjudicate the claim for entitlement to a temporary total rating based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and her representative an opportunity to respond. The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


